Citation Nr: 1026492	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for disability manifested by 
loss of strength of the left hand.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to June 1981, and from January 1989 to June 1996; 
served on active duty for training (ACDUTRA) from December 1998 
to February 1999; and had additional periods of active duty, 
ACDUTRA, and inactive duty for training (INACDUTRA), which have 
not been conclusively verified.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 2000 
rating decision of the Portland, RO.  The Veteran requested a 
Travel Board hearing; she requested a postponement of the first 
scheduled hearing, and failed to appear when it was rescheduled.  
In April 2006 the Board remanded this case for further 
development.  

The Veteran perfected appeals of RO denials of service connection 
for residuals of head trauma, a left foot disorder, and left and 
right ankle disorders.  By rating decision in October 2009, the 
RO granted service connection for residuals of head trauma, a 
left foot disorder, and left and right ankle disorders.  The 
United States Court of Appeals for the Federal Circuit has held 
that the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the Veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, these matters are not before the Board. 


FINDINGS OF FACT

1. Loss of left hand strength was not manifested in service.

2. A disability manifested by loss of strength of the left hand 
is not shown.






CONCLUSION OF LAW

Service connection for a disability manifested by loss of 
strength of the left hand is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA applies to the instant claim.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective 
May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

Generally, VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, in the present case, the unfavorable rating decision 
that is the basis of this appeal was already decided prior to the 
enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the § 
5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, a veteran has the right to a content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
The Veteran was provided content-complying notice by letters in 
October 2001 and July 2006.  The letters explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence the Veteran was 
responsible for providing.  She has had ample opportunity to 
respond.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the July 2006 letter informed her of 
disability rating and effective date criteria.  Thereafter, the 
claim was readjudicated.  See November 2009 SSOC.  Neither the 
Veteran nor her representative alleges that notice has been less 
than adequate. 

Regarding VA's duty to assist, the RO sought and obtained the 
service treatment records (STRs) and personnel records available, 
as well as available private and VA records of postservice 
medical treatment.  In June 2010 the Veteran requested that the 
case be remanded for a VA examination of the left hand to include 
any diagnosis of the left hand and an opinion as to whether any 
diagnosed left hand disability is related to her motor vehicle 
accident in service.  

However, remand for further examination or medical opinion is not 
necessary as the Veteran underwent adequate VA examinations in 
October 1999, which included neurological and orthopedic 
examinations.  These examinations reported the Veteran's 
complaints, provided qualitative assessment of grip strength 
bilaterally, and included range of motion, motor and sensation 
assessment of the upper extremities.  The orthopedic examination 
found no weakness in the hands and neurological examination 
revealed normal motor strength of the upper extremities; grip 
strength greater on the left (75 pounds) than on the right (66 
pounds); and no evidence of peripheral nerve injury, brain, or 
spinal cord injury.  Therefore, the orthopedic examiner diagnosed 
only a laceration of the right hand and found [t]he hands are 
otherwise okay."  Further, voluminous VA treatment records and 
private treatment records dated from the time of the 1997 
accident to the present do not show any complaints, diagnosis, or 
treatment for a left hand disorder.  Given the thoroughness of 
these examinations and the fact that the claims folders were 
available to, and reviewed by, the examiners, the Board finds 
these examinations are sufficient for rating purposes.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).  

This case was previously remanded for further development and for 
due process reasons. As explained above, adequate notice has been 
provided. In addition, records were developed from the Oregon Air 
National Guard.  Thus, there has been substantial compliance with 
the directives of the 2006 Board remand.  Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  Evidentiary 
development in this matter is complete to the extent possible. 
The Veteran has not identified any pertinent evidence 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

II. Factual Background, Legal Criteria and Analysis

The veteran seeks service connection for a left hand disorder 
based on the allegation that such a disorder is a residual of 
injuries she sustained in a motor vehicle accident on January 11, 
1997.  The October 2009 rating decision found that this motor 
vehicle accident was incurred in line of duty.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal. Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence as appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The threshold matter that must be established here, as in any 
claim seeking service connection, is whether the Veteran indeed 
has the disability for which service connection is sought, i.e., 
a disorder manifested by loss of strength of the left hand.  The 
Veteran's STRs and her extensive postservice treatment records 
are silent for findings, treatment, or diagnosis pertaining to 
loss of strength of the left hand.  The STRs only refer to left 
hand treatment in connection with a February 1991 burn on the 
palm of the hand.  Significantly, the October 1999 VA joints and 
neurological examination reports do not show any objective 
findings supporting the Veteran's claim of loss of strength in 
the left hand, and the examiners did not diagnose any left hand 
disability.  Specifically, the October 1999 joints examination 
noted only the subjective complaint of "occasional numbness" in 
both hands.  The subjective portion of the examination report 
noted:  "The hands do not have pain or weakness".  Objectively, 
the hands had normal appearance (although a laceration of the tip 
of the right ring finger was noted); full extension and flexion 
of all fingers; and no pain or tenderness.  The only diagnosis 
with respect to the hands was the right ring finger deformity.  
The examiner commented:  "The hands are otherwise okay.  She 
denies any problems at the left hand."  

An October 1999 neurological examination report note subjective 
complaints only with respect to the lower extremities in regard 
to residuals of the 1997 motor vehicle accident.  Motor 
assessment found normal strength in the upper extremities and 
sensation was intact.  There was no evidence of peripheral nerve 
injury, brain, or spinal cord injury.  Grip strength was 66 
pounds on the right and 75 pounds on the left.  

The Veteran's own allegations that she has a disability 
manifested by loss of left hand strength are contradicted by 
objective findings that she does not. Hand strength is capable of 
detection by diagnostic testing, as evidenced by the October 1999 
neurological examination report.  The objective medical record 
evidencing that the left hand strength is normal and, in fact, 
exceeds right hand strength, far outweighs in probative value the 
Veteran's bare allegations that she has a left hand disability.

Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 
659-60 (7th Cir.1991).  In this case, contemporaneous medical 
records from the time of the January 1997 accident are silent as 
to any complaint, treatment, or diagnosis with respect to the 
left hand.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (Lack of contemporaneous medical records may be a fact that 
the Board can consider and weigh against a veteran's lay 
evidence.).

In fact, the contemporaneous evidence reveals that the Veteran is 
not competent to provide statements relating to the accident as 
the medical evidence shows that is it not within the realm of her 
personal knowledge as "[t]here was loss of consciousness at the 
scene as far as she can relate" and "[s]he does not recall the 
accident."  See January 1997 records from Merle West Medical 
Center.  As the Veteran was unconscious at the time of the 
accident and as she afterwards could not recollect the accident, 
her statements as to what occurred during the accident must be 
considered speculative.   

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  In this case, the Veteran may competent 
to observe a perception of left hand weakness; however, she is 
not competent to establish she has a disability manifested by 
left hand weakness, as such disability is established by 
diagnostic testing (which here contradicts her stated 
perceptions).  

Further, the Veteran's statements with regard to having loss of 
strength of the left hand due to the January 1997 motor vehicle 
accident are not credible.  In this case, the medical evidence, 
including over 10 years of medical treatment records, as well as 
the inconsistent statements of the Veteran lead to the conclusion 
that the Veteran's statements are not credible.  

First, the Veteran's own statements are inconsistent.  With the 
exception of statements made in connection with this claim for 
benefits, filed in July 1999, the Veteran has never complained 
of, or sought treatment for, loss of weakness of the left hand.  
See June 1999 VA Application for Medical Benefits noting only 
left foot and ankle and right ankle injuries; January 2000 VA 
outpatient treatment record noting the Veteran reported left 
ankle, spine, and neck damage only as a result of the 1997 
accident.  Second, the contemporaneous medical evidence at the 
time of the 1997 accident does not show that the Veteran injured 
her left hand in any way.  Physical examination of the 
extremities during the initial emergency room consult following 
the accident in January 1997 revealed that "[b]oth upper 
extremities are nontender.  She has motion and no tenderness to 
palpation or obvious deformity."  Also, the medical record 
noted:  [s]he has no . . . upper extremity pain."

Because the competent evidence of record does not show (or 
suggest) that the Veteran has a chronic disability manifested by 
left hand weakness, there is no valid claim of service connection 
for such disability. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Hence, the claim must be denied.


ORDER

Service connection for a disability manifested by loss of 
strength of the left hand is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


